DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Response to Amendment
In response to the final action from 10/16/2020, the applicant has submitted a request for continued examination, amending claims 1, 13-14, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered and were determined persuasive with respect to the independent claims 1 and 13, but determined the independent claim 9 had to be amended as in claims 1 and 13. Therefore, with the examiner’s amendment that follows, claims 1-17 are allowable over the prior art of record for the below provided reasons for allowance.
EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with on 2/22/2021.

Amend claims 1, 9, and 13:

As Per Claim 1:
1.    (Currently Amended) A system, comprising:
a first device, comprising:
a first network module for connecting to a network;
an acoustic transducer module for recording speech and outputting frames of recorded signal; and
a first processor configured for the following:
extracting multiple-dimensional speech features from the frames of the recorded signal to generate multiple feature sequences;
applying discrete wavelet transform (DWT) to the feature sequences to obtain a plurality of component data; and

transmitting at least one of the plurality of component data via the network, wherein another one of the plurality of component data is not transmitted; and
a second device, comprising:
a second network module for connecting to the network and receiving the at least one of the plurality of component data from the first device; and a 
second processor configured for the following:
updating the 
applying inverse discrete wavelet transform (IDWT) to the updated data to obtain reconstructed speech data.

As Per Claim 9:
9.    (Original) A method, comprising:
recording speech and outputting frames of recorded signal by an acoustic transducer module;
extracting multiple-dimensional speech features from the frames of the recorded signal to generate multiple feature sequences;

transmitting at least one of the plurality of component data via a network to a receiving computer by a first network module, wherein another one of the plurality of component data is not transmitted; 
updating the  received data to generate an updated data by using a zero sequence as the another one of the plurality of component data which is not transmitted.

As Per Claim 13:

13.    (Currently Amended) A method, comprising:

receiving data by a second network module from a transmitting computer;
updating the 
applying inverse discrete wavelet transform (IDWT) to the updated data to obtain reconstructed speech data,
.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claims 1, 9 and 13 concern a “first device” (“client”) coupled to a “second device” (“server”) via “network” to process a “record[ed] speech” using “wavelet transforms”.
The use of “wavelet transform” has been well known in applications to speech processing in particular with respect to noise filtering. However this technique has never been utilized in a “distributed”, “client” “server” system. In this application this technique is primarily utilized for the following purpose: “the present application provides a system to realize suppression by selecting wavelets for feature compression in distributed speech recognition” (specification ¶ 0008); i.e., it helps with data “compression” which is vital in data transmission and thus efficient functionality of a “client” “server” system in particular for doing speech recognition.
In the methods here, the “client” or “first device” receives “speech” following which “multiple-dimensional speech features” (e.g., “MFCC, FBANK, or “PNCC” 
The prior art of record Juric et al. (US Patent 6,804,651) is a single module utilizing “wavelet transforms” as opposed to a “client” “server” system. “Voice signal components” “extracted from audio signal” (Abstract), are converted into “signal frames” (Col. 8 line 62). According to Col. 11 lines 37-39: “subject the voice signal components” “of the audio signal to discrete wavelet transformation (DWT)” “to generate a set of DWT coefficients”. Using “neural network” these “DWT coefficients” are turned into “noise-free set of DWT coefficients”, and then “subject[ed]” “to inverse 
Causevic et al. (US 2003/0187638) does however teach “performing a single wavelet transform” “setting select coefficients to zero” “then performing an inverse wavelet transform” (¶ 0051). Setting “select” “DWT” “coefficients to zero” is analogous to the instant application’s utilization of a “zero sequence” for the “component data” not determined useful for the technique. This is however used for “de-noising” in a “hearing aid” device, and therefore this technique also involves a single device and does not teach using the said “wavelet transform” in a client server system to aid in data compression, and thus limits its utility for applications such as distributed speech recognition system, which neither Juric et al. and nor Causevic et al. are tailored to.
Further search did not produce any prior art teaching this technique and therefore these claims became allowable. Claims 2-8 (dependent on claim 1), 10-12 (dependent on claim 9), 14-16 (dependent on claim 13) further limit their allowed independent parent claims and are thus allowable under similar rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860.  The examiner can normally be reached on 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farzad Kazeminezhad/
Art Unit 2657
February 22nd 2021.